PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD 




Application Number: 16/229824
Filing Date: December 21, 2018
Appellant(s): Jason Howard Messinger et al. 


__________________
Joseph M. Butscher, 

For Appellant


EXAMINER’S ANSWER



This is in response to the Appeal Brief filed 2/9/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office actions dated 9/10/2021 from which the appeal is taken have not been modified.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

In the Answer below, the Examiner uses the bold font to directly quote from the Appeal Brief.

(2) Response to Argument.

Regarding Claims 1-21, the Appellant argues (p.8): claim 1 recites, in part, “wherein the controller is further configured to automatically perform, without input or control from the at least one operator, one or more additional inspections during the inspection operation,” and claim 20 recites, in part, “automatically performing, without input or control from an operator, one or more additional inspections during the inspection operation.”
The aforementioned limitations of claims 1 and 20 are described in the present application at, for example, {| [0060], which expressly states, in part, “collection of visual inspection data may be manipulated in a manner that does not require review by a human user, but which can be directly processed by computer algorithms.” Next, the present application at { [0066] expressly states, in part, “tasks automated .... While in autonomous mode, the support platform may react to stay in a defined location without manual input.” Next, the present application at 4 [0123] expressly states, in part, the “current step of the inspection may be ... automatically obtained ....” As another example, the present application at 4 [0142] expressly states, in part, “then can automatically perform one or more actions or inspections ....” 
Additionally, original claim 7 expressly recites, in part, “performing automatically one or more... additional inspections.”
Accordingly, the present application provides ample written description for “wherein the controller is further configured to automatically perform, without input or control from the at least one operator, one or more additional inspections during the inspection operation,” as recited in claim 1, and “automatically performing, without input or control from an operator, one or more additional inspections during the inspection operation,” as recited in claim 20. For at least these reasons, the Applicant respectfully requests reconsideration of the rejections under 35 U.S.C. 112(a).
The Examiner respectfully disagrees. While multiple quotes above demonstrate automatic performance of inspection steps, only the language of Claim 7 explicitly recite ““performing automatically one or more... additional inspections”, emphasis added.
The Examiner submits that this subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the  operator’s functions during inspection ([0067], [0068], [0073], [0090], etc.).  An operator control is also discussed with regards to “additional inspections”: [0104, 0107, 0118].
The Examiner also notes that Claim 19 was not rejected under the 35 U.S.C. 112(a) statute because it did not contain this limitation.
The Examiner acknowledges that in the Final rejection, it was inadvertently referred to Claim 20 as Claim 19 as correctly understood and noted by the Appellant on p.7 because Claim 19 did not have this claim limitation.

Regarding Claim 1, the Appellant argues (p.10): Claim 1 recites, in part, “wherein the controller is further configured to automatically perform, without input or control from the at least one operator, one or more additional inspections during the inspection operation.” As explained herein, Motzer does not expressly or necessarily describe, teach, or suggest these limitations … 
Motzer also discloses that “[in another embodiment, data provided by inspection sensor 102 and/or positioning sensor 206 may be used to enable partial and/or full automation of the navigation process to suitably position, orient, and/or move 514 inspection sensor 102 and/or positioning sensor 206.” See id. at [0032]. That is, Motzer discloses an embodiment in which navigation may be partially or fully automated to assist the operator 412 during an inspection. However, in Motzer, the operator 412 performs and controls the inspection operation. Motzer does not expressly or necessarily describe, teach, or suggest an automatic inspection in addition to an inspection conducted and controlled by the operator 412.
With regards to Claim 19, a similar concern is raised (p. 10): As explained above, in Motzer, a user 412 directs and controls inspection of an object. While Motzer discloses navigating and calibrating sensors within an object, Motzer does not expressly or necessarily describe, teach, or suggest sequentially exposing a sensor package to portions of a target object in a determined pattern.
The Examiner submits that in Motzer, the automatic mode is explicitly described (data provided by inspection sensor 102 and/or positioning sensor 206 may be used to enable partial and/or full automation of the navigation process to suitably position, orient, and/or move 514 inspection sensor 102 and/or positioning sensor 206 [0032]). Under the BRI, the Examiner interprets this automatic “navigation process” directed by a controller (“processor”, Motzer [0023]) as “an automatic inspection performed without input or control from the at least one operator”.
In Motzer, the automatic navigation process is performed for a sole purpose of and as a part of an inspection. Indeed, according to the instant application, such process constitutes the inspection (“a navigation device configured to provide at least location and direction information; a controller configured to receive the at least location and direction information, and to: align or index the one or more sensors of the sensor package to a determined aspect of the target object and execute one or move movements of the support platform relative to that determined aspect so as to 
In addition, it would be obvious to use a controller (control system) to perform the inspection by automatically navigating a remote sensor around target objects to perform “additional inspections”.  The instant application uses the same approach (“it may be desirable to have some of the tasks automated (or semi-autonomous). For example, once the support platform is controlled into position the system may switch from manual control to autonomous control. While in autonomous mode, the support platform may react to stay in a defined location without manual input … In one embodiment, the autonomous controls may move the support platform to the reception area and once there, index or aligned on the target object, remain relatively stationary for the inspection or begin the defined movement pattern” [0066]; “The current step of the inspection may be determined via a user entry in the inspection equipment and/or may be automatically obtained based upon logic provided in the inspection equipment and/or data provided to the inspection equipment … the inspection steps may be determined based upon a user input, based upon a position and/or location of the inspection equipment, a time-based inspection schedule, or any other manner that identifies the inspection step” [0124]).
The Examiner disagrees with the Appellants that Motzer discusses that “the operator 412 performs and controls the inspection operation” and, therefore, just “assisting the operator”.  The inspection mode in Motzer is, in fact, a fully-functioning automatic (additional) inspection step independent of operator assistance. The functions 
The instant application describes similar inspection functions (one or more actions include indexing or aligning the inspection device on a determined aspect of the target object and executing one or move movements of at least one of the support platform, the housing, or the inspection device relative to that determined aspect so as to sequentially expose the sensor package to portions of the target object [0143]). The instant application also discusses “additional inspection” comprising operator-assisted steps such as “Additional assigned inspections may be displayed by selection one of the additional information icons 398” [0104] and “an operator may more conveniently discern available devices for additional inspections, and thus, may enable the operator to more efficiently schedule additional inspections based upon device availability” [0118] These steps require some input or control from the at least one operator in performing “additional inspections” with no lesser degree than in Motzer.
In addition, the Examiner brings Appellant’s attention to MPEP 2144.04.III that states: “The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.” While MPEP refers to “mold casting apparatus”, it still may serve as a legal precedent applicable to the instant case where a broad recitation of automation of “additional inspections” takes place.  

Regarding Claim 19, the Appellant argues (p.11): Motzer does not describe, teach, or suggest “align or index the one or more sensors of the sensor package to a determined aspect of the target object and execute one or more movements of the support platform relative to that determined aspect so as to sequentially expose the sensor package to portions of the target object in a determined pattern” …
the Office Action rejects claim 19 by stating “Motzer discloses the limitations as discussed with regards to Claim 1.” See September 10, 2021 Office Action at page 12. However, claim 1 does not recite the aforementioned limitations of claim 19. That is, claim 1 does not recite, “and execute one or more movements of the support platform relative to that determined aspect so as to sequentially expose the sensor package to portions of the target object in a determined pattern.” As such, the Office Action has not analyzed such limitations with respect to claims 1 or 19. For at least these reasons, a prima facie case of unpatentability has not been established with respect to claim 19. 
Indeed, the Office Action expressly acknowledges that “Motzer does not specifically disclose exposing the sensor package to portions of the target object in a determined pattern over a period of time.” See September 10, 2021 Office Action at page 14. For at least these reasons, the Office Action has failed to establish a prima facie case of unpatentability with respect to claim 19.
The Examiner respectfully disagrees. Under the BRI, in this obviousness rejection, the limitation “align or index the one or more sensors of the sensor package to a determined aspect of the target object … and sequentially exposing a sensor package to portions of a target object in a determined pattern”, as recited in Claim 19, is patentably equivalent to the limitation “a controller configured to: align or index the one 
The Examiner further submits that as discussed in Claim 1, Motzer discloses a control system that leads a borescope inside an airplane while sequentially passing portions of target objects (Fig. 2, [0022], [0023], [0032]). In [0032], for example, Motzer discloses that “data provided by inspection sensor 102 and/or positioning sensor 206 may be used to enable partial and/or full automation of the navigation process to suitably position, orient, and/or move 514 inspection sensor 102 and/or positioning sensor 206”. 
Additionally, in Motzer [0034]: “ in the exemplary embodiment, relative distances and/or angles between local coordinate measurement system 300, exterior feature 110, and exterior feature 210 are determined”. 
Therefore, the Examiner submits that the rejection of Claim 19 is proper similar to the rejection of Claim 1 based on Motzer.

Regarding Claim 20, the Appellant argues (p.12): Motzer does not describe, teach, or suggest “automatically performing, without input or control from an operator, one or more additional inspections during the inspection operation”
The Examiner’s response to a similar argument with regards to Claim 1 is applicable here, too.

Claims 2, 3, 14, 18, 15, 16, 17, and 21, Applicant arguments (pp.13 and 15) are solely based on the arguments regarding Claim 1(20). These arguments 
are responded to by the Examiner using the same reasons as discussed above with regrds to Claims 1 and 20.

 Regarding Claim 9, the Appellant argues (p.13-14):  claim 9 recites, in part, “so as to sequentially expose the sensor package to portions of the target object in a determined pattern over a period of time, and thereby to inspect of an area of the target object.”
The Office Action acknowledges that Motzer does not describe, teach, or suggest these limitations. See September 10, 2021 Office Action at page 14. In particular, the Office Action states, “Motzer does not specifically disclose exposing the sensor package to portions of the target object in a determined pattern over a period of time.” See id.
In an attempt to overcome these acknowledged deficiencies, the Office Action points to Kobayashi at [0056] and [00157] … Kobayashi discloses that the camera unit is configured to acquire images of the blade group. However, merely acquiring multiple images of an object is not necessarily in a defined sequence. In particular, acquiring multiple images of an object is not necessarily sequentially exposing a sensor package to portions of a target object in a determined pattern over a period of time …
Next, Kobayashi at [0157] discloses the following: In other words, the respective image data on the reconstructed blade images are image data obtained by rearranging the image data BG1lj, BG2j, . . . on the respective blade linear images BI photographed at the predetermined time intervals in such a way that the image data are arranged at constant time intervals. … However, rearranging image data is not necessarily sequentially exposing a sensor package to portions of a target object in a determined pattern over a period of time… The Office Action seemingly acknowledges that Motzer does not describe, teach, or suggest these limitations. Further, the Office Action fails to demonstrate that Kobayashi overcomes the acknowledged deficiencies of Motzer. For at least these additional reasons, the Office Action fails to establish a prima facie case of unpatentability with respect to claim 9.
The Examiner does not agree with such interpretation of the rejection.
The Examiner submits that Motzer in view of Kobayashi discloses the argued limitation, where 
1) Motzer discloses the “one or more actions comprise indexing or aligning the inspection device on a determined aspect of the target object” and “executing one or move movements of at least one of the support platform, the housing, or the inspection device relative to that determined aspect so as to sequentially expose the sensor package to portions of the target object” (Motzer, Fig.2, Elements 116; response above), and thereby to inspect of an area of the target object” (Final Office Action, p.14);
2) Kobayashi discloses “exposes the sensor package to portions of the target object in a determined pattern over a period of time” (The camera unit 23 therefore forms an image acquisition unit configured to pick up image of the blade group, which is a rotatable inspection target, with the borescope 11A, which is inserted into the engine 
What is said in the rejection (p.14) is that Motzer did not specifically disclose “exposing the sensor package to portions of the subject object”. Kobayashi addresses this deficiency.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALEXANDER SATANOVSKY/           Primary Examiner, Art Unit 2863                                                                                                                                                                                             
Conferees:

/STEPHEN D MEIER/           Supervisory Patent Examiner, Art Unit 2863                                                                                                                                                                                             


David Martin
/DAVID S MARTIN/           RQAS, OPQA                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),